DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 02/17/2022. In the current amendments, claims 13 and 24 are cancelled and claims 1-3, 6-9, 14-16, 21-23, and 25 are amended. Claims are pending and have been examined. Claims 1-12, 14-23, and 25 are pending and have been examined.
In response to amendments and remarks filed on 02/17/2022, the Double Patenting rejection and the 35 U.S.C. 101 rejection to Claims 1-2, 4-8, 10-11, and 13 (based on software per se) made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/10/2022, 03/14/2022, and 04/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “reinforcement learning module” in claims 3 and 9 lack antecedent basis in the Specification because the Specification does not describe a “reinforcement learning module”.


Claim Objections
Claims 2-12, 14-23, and 25 are objected to because of the following informalities: 
The recitations of “The device” in claims 2-12 should be “The decoding device”. The recitations of “the device” in claims 7 and 12 should be “the decoding device”. In addition to their own ground(s) of objection, claims 8-9 are objected to based on the same rationale as claim 7.  
Claim 14 recites “wherein the activity is responsive to an input into the source recurrent neural network the signals are transmitted in the source recurrent neural network”, it should be “wherein the activity is responsive to an input into the source recurrent neural network, the signals are transmitted in the source recurrent neural network” (emphasis added). Dependent claims of claim 14 are objected to based on the same rationale.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
[Specification paragraph numbers as indicated in present application’s PGPUB US 2019/0378008 A1]
Claim 1:
a neural network having inputs configured to be coupled to receive representations of topological structures in patterns of signal transmission activity along links in a source recurrent neural network... (Specification [0007]-[0008] “This document relates to encoding and decoding information, and to systems and techniques that use the encoded information in various contexts. For example, in one implementation, a device includes a neural network coupled to input representations of topological structures in patterns of activity arising in a source neural network in response to a plurality of different inputs. The neural network is trained to process the representations and produce a responsive output... The source neural network can be a recurrent neural network.”)
Claim 3:
a reinforcement learning module configured to interpret the measurements received from the sensor and provide a reward, a regret, or both a reward and a regret to the neural network, wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions.
Claim 9:
a reinforcement learning module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network, wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions.

Regarding claims 3 and 9, the Specification does not describe “a reinforcement learning module.” The claim recites that “a reinforcement learning module” is implemented by “data processing apparatus executing computer program instructions”; the following paragraph describes “data processing apparatus”:
Specification [0212]: “The term “data processing apparatus” encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit). The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them. The apparatus and execution environment can realize various different computing model infrastructures, such as web services, distributed computing and grid computing infrastructures.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 9 recite “a reinforcement learning module”; however, this recitation is not described in the Specification. The Specification recites “reinforcement learning technique” in [0161], but does not describe “a reinforcement learning module” and its associated claimed functions. Therefore, claims 3 and 9 lack written description in the Specification. 
Claim limitations in claims 1, 3, and 9 (see Claim Interpretation section) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding claim 1, the Specification reiterates the claim language but does not disclose the corresponding structure for a “neural network” that performs the claimed function. Regarding claims 3 and 9, Specification [0212] discloses that the “data processing apparatus” that implements the “reinforcement learning module” can be a processor or computer, but the Specification does not describe the algorithm that performs the claimed function.  See MPEP 2181(II)(B) (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI”). Therefore, claims 1, 3, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Each of dependent claims 2-12 is rejected based on the same rationale as the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 3 and 9 recite “data processing apparatus”. Specification [0212]: “The term “data processing apparatus” encompasses all kinds of apparatus, devices, and machines for processing data” (emphasis added). According to MPEP 2111, “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."” Here, viewed in light the Specification, the recitation of “all kinds of apparatus” in the Specification renders the scope of the claimed “data processing apparatus” in claims 3 and 9 indefinite because one of ordinary skill in the art would not be able to ascertain what falls under the scope of “all kinds” of apparatus and devices (because “all kinds” could potentially include apparatuses that are not yet in existence). Therefore, claims 3 and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitations in claims 1, 3, and 9 (see Claim Interpretation section) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding claim 1, the Specification reiterates the claim language but does not disclose the corresponding structure for a “neural network” that performs the claimed function. Regarding claims 3 and 9, Specification [0212] discloses that the “data processing apparatus” that implements the “reinforcement learning module” can be a processor or computer, but the Specification does not describe the algorithm that performs the claimed function.  See MPEP 2181(II)(B) (“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”). Therefore, claims 1, 3, and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, “neural network” in claim 1 has been interpreted as implemented by any combination of hardware and software; “reinforcement learning module” in claims 3 and 9 have been interpreted as a computer or processor.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 1 recites “a neural network having inputs configured to be coupled to receive” (emphasis added). This limitation lacks clarity because it is unclear what the “neural network” is “coupled” with to perform the function of “receive”. For examination purposes, this limitation is interpreted as “a neural network having inputs configured to receive...”
Claim 1 recites the limitation "the signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the signals" has been interpreted as "signals".
Claim 6 recites the limitation "the patterns of activity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the patterns of activity" has been interpreted as "the patterns of signal transmission activity".
Claim 7 recites the limitation "the patterns of activity" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the patterns of activity" has been interpreted as "the patterns of signal transmission activity".
Claim 11 recites the limitation "the source neural network" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the source neural network" has been interpreted as "the source recurrent neural network".
Claim 14 recites the limitation "the signals" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the signals" has been interpreted as "signals".
Claim 14 recites the limitation "the activity" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the activity" has been interpreted as "the signal transmission activity".
Claim 15 recites the limitation "the source neural network" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the source neural network" has been interpreted as “a source neural network".
Claim 21 recites the limitation "the patterns of activity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the patterns of activity" has been interpreted as "the patterns of signal transmission activity".
Claim 23 recites the limitation "the pattern of activity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the pattern of activity" has been interpreted as "the patterns of signal transmission activity".
Each dependent claim is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6-7, 10, 14-15, 17, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”).
Regarding Claim 1,
Rawal et al. teaches A decoding device implemented in hardware or in a combination of hardware and software, the decoding device comprising (pg. 2 Section 3: “Training the network for 40 epochs takes two hours on a 1080 NVIDIA GPU. A sequence to sequence model called meta-LSTM is developed to speed up evaluation” teaches implementing a neural network (corresponds to decoding device) on GPU (corresponds to hardware)):
a neural network having inputs configured to be coupled to receive representations of topological structures in patterns of signal transmission activity along links in a source recurrent neural network, wherein the signals are transmitted in the source recurrent neural network in response to different inputs into the source recurrent neural network and (pg. 1 fourth to fifth full paragraphs: “These improvements are obtained by constructing a homogeneous layered network architecture from a single gated recurrent node design. A second innovation in this paper shows that further improvement can be obtained by constructing such networks from multiple different designs. As a first step, allocation of different kinds of LSTM nodes into slots in the network is shown to improve performance by another 0.5 perplexity points...A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” teaches a Meta-LSTM network (corresponds to a neural network) that receives as inputs a plurality of neural network architectures with different allocations of LSTM nodes (correspond to representations of topological structures of source recurrent neural network); Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t) and c(t) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teach the neural network architecture with LSTM nodes (correspond to representations of topological structures of source recurrent neural network) have tree based representations that demonstrate various patterns of activations along links (correspond to patterns of signal transmission activity along links) in the source neural network and a perplexity value is associated with each of the architecture representations (see pg. 5 Section 4.3); pg. 2 Section 3: “Training the network for 40 epochs takes two hours on a 1080 NVIDIA GPU. A sequence to sequence model called meta-LSTM is developed to speed up evaluation” teaches implementing a neural network (corresponds to decoding device) on GPU (corresponds to hardware)),
at different times, different proper subsets of the links in the source recurrent neural network transmit the signals in response to the different inputs (Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t) and c(t) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teach that at different times (time t-1 versus time t), different subsets of connections (links) in the source recurrent neural network (connections from x(t) to the other nodes versus connections from c(t-1) to the other nodes) transmit activation signals in response to different inputs (x(t) versus c(t-1))),
wherein the neural network is trained to process the representations of the topological structures and produce a responsive output (pg. 1 fifth full paragraph: “A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” and pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” teach the Meta-LSTM network (corresponds to the neural network) is trained using the candidate neural networks architectures with LSTM nodes (which have tree based representations, see Fig. 1) as input to produce a prediction (output); also see pg. 5 Section 4.3).
Regarding Claim 2,
Rawal et al. teaches the device of claim 1.
Rawal et al. further teaches wherein the topological structures all encompass three or more nodes in the source recurrent neural network and three or more edges between the nodes (Fig. 1(a)-(c) and Fig. 5-6 teach the tree based topological structures encompass three or more nodes in the source recurrent neural network and three or more edge between the nodes).
Regarding Claim 6,
Rawal et al. teaches the device of claim 1.
Rawal et al. further teaches wherein the representations of topological structures represent topological structures that arise in the source recurrent neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to each of the different inputs (Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t ) and c(t ) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teaches that different activation patterns and topological structures for source recurrent neural networks are responsive to different inputs (also see Figure 2); Fig. 2 and pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teach determining the perplexity of the candidate neural network architectures that are responsive to different inputs (corresponds to the representations of topological structures represent topological structures that arise in the source recurrent neural network exclusively at times during which the patterns of activity have a complexity) wherein the perplexity for the different architectures (topological structures) are distinguishable from perplexity of another structure (and its activation activities)).
Regarding Claim 7,
Rawal et al. teaches the device of claim 1.
Rawal et al. further teaches wherein the device further comprises a second neural network trained to produce, in response to a plurality of different inputs, respective approximations of the representations of topological structures in the patterns of activity arising in the source recurrent neural network in response to the different inputs (pg. 1 fifth full paragraph: “A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” and pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” and pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teach the Meta-LSTM network (corresponds to the neural network) is trained in multiple iterations, thus rendering the Meta-LSTM network produced from another training iteration to correspond to a second neural network, which is trained to generate predictions of the perplexity of candidate neural network model architectures (correspond to producing approximations of the representations of topological structures in the patterns of activity arising in the source recurrent neural network in response to the different inputs, see Figure 1); pg. 1 fourth to fifth full paragraphs teaches a plurality of candidate neural network architectures have different allocations of LSTM nodes (correspond to source recurrent neural network)),
wherein the inputs of the neural network are coupled with the second neural network to receive the approximations of the representations of topological structures from the second neural network (Figure 4(a) and caption: “Figure 4: (a) Meta LSTM model: this is a sequence to sequence (seq2seq) model that takes the validation perplexity of the first 10 epochs as sequential input and predicts the validation perplexity at epoch 40. The green rectangles denote the encoder and the orange rectangles denote the decoder. Two variants of the model are averaged to generate one final prediction. In one variant (top), the decoder length is 30 and in the other variant (bottom), the decoder length is 1” teaches that the full Meta-LSTM network (corresponds to the neural network) as shown in Fig. 4(a) takes as input the predictions of the perplexity of candidate neural network model architectures generated by the second neural network (correspond to producing approximations of the representations of topological structures) since the variants undergo multiple training iterations).
Regarding Claim 10,
Rawal et al. teaches the device of claim 1.
Rawal et al. further teaches wherein the representations of topological structures comprise multi-valued, non-binary digits (pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teaches a perplexity value is associated with each of the architecture representations (correspond to representations of topological structures) used to train the Meta-LSTM; Fig. 4(b) teaches the perplexity values can be multi-valued, non-binary digits).
Regarding Claim 14,
Rawal et al. teaches A method performed by one or more data processing devices, the method comprising (pg. 2 Section 3: “Training the network for 40 epochs takes two hours on a 1080 NVIDIA GPU. A sequence to sequence model called meta-LSTM is developed to speed up evaluation” teaches a method performed by GPU (corresponds to data processing device)):
receiving a training set, the training set comprising a plurality of representations of topological structures in patterns of signal transmission activity along links in a source recurrent neural network, wherein the activity is responsive to an input into the source recurrent neural network the signals are transmitted in the source recurrent neural network in response to different inputs into the source recurrent neural network and (pg. 1 fourth to fifth full paragraphs: “These improvements are obtained by constructing a homogeneous layered network architecture from a single gated recurrent node design. A second innovation in this paper shows that further improvement can be obtained by constructing such networks from multiple different designs. As a first step, allocation of different kinds of LSTM nodes into slots in the network is shown to improve performance by another 0.5 perplexity points...A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” teaches a Meta-LSTM network (corresponds to a neural network) that receives as inputs a plurality of neural network architectures with different allocations of LSTM nodes (correspond to representations of topological structures of source recurrent neural network); Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t) and c(t) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teach the neural network architecture with LSTM nodes (correspond to representations of topological structures of source recurrent neural network) have tree based representations that demonstrate various patterns of activations along links (correspond to patterns of signal transmission activity along links) in the source neural network and a perplexity value is associated with each of the architecture representations (see pg. 5 Section 4.3); pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” teaches the candidate neural network architectures as training set),
at different times, different proper subsets of the links in the source recurrent neural network transmit the signals in response to the different inputs (Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t) and c(t) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teach that at different times (time t-1 versus time t), different subsets of connections (links) in the source recurrent neural network (connections from x(t) to the other nodes versus connections from c(t-1) to the other nodes) transmit activation signals in response to different inputs (x(t) versus c(t-1))); and
training a neural network using the plurality of representations either as an input to the neural network or as a target answer vector (pg. 1 fifth full paragraph: “A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” and pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” teach the Meta-LSTM network (corresponds to the neural network) is trained using the candidate neural networks architectures with LSTM nodes (which have tree based representations, see Fig. 1) as input to produce a prediction (output); also see pg. 5 Section 4.3).
Regarding Claim 15,
Rawal et al. teaches the method of claim 14.
Rawal et al. further teaches wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes (Fig. 1(a)-(c) and Fig. 5-6 teach the tree based topological structures encompass three or more nodes in the source recurrent neural network and three or more edge between the nodes).
Regarding Claim 17,
Rawal et al. teaches the method of claim 14.
Rawal et al. further teaches wherein: training the neural network comprises training the neural network using each of the plurality of representations as an input (pg. 1 fifth full paragraph: “A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” and pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” teach the Meta-LSTM network (corresponds to the neural network) is trained using the candidate neural networks architectures with LSTM nodes (which have tree based representations, see Fig. 1) as input to produce a prediction (output); also see pg. 5 Section 4.3).
Regarding Claim 21,
Rawal et al. teaches the method of claim 14.
Rawal et al. further teaches wherein the plurality of representations of topological structures represent topological structures that arise in the source recurrent neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs (Figure 1 and caption: “Figure 1: (a)Tree based representation of the recurrent node. Tree outputs h(t ) and c(t ) are fed as inputs in the next time step. (b) In standard recurrent network, the tree node is repeated several times to create each layer in a multi-layered network. Different node colors depict various element activations. (c) The heterogeneous recurrent layer consists of different types of recurrent nodes” teaches that different activation patterns and topological structures for source recurrent neural networks are responsive to different inputs (also see Figure 2); Fig. 2 and pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teach determining the perplexity of the candidate neural network architectures that are responsive to different inputs (corresponds to the representations of topological structures represent topological structures that arise in the source recurrent neural network exclusively at times during which the patterns of activity have a complexity) wherein the perplexity for the different architectures (topological structures) are distinguishable from perplexity of another structure (and its activation activities)).
Regarding Claim 22,
Rawal et al. teaches the method of claim 14.
Rawal et al. further teaches wherein the plurality of representations of topological structures comprise multi-valued, non-binary digits (pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teaches a perplexity value is associated with each of the architecture representations (correspond to representations of topological structures) used to train the Meta-LSTM; Fig. 4(b) teaches the perplexity values can be multi-valued, non-binary digits).
Regarding Claim 25,
Rawal et al. teaches the method of claim 14.
Rawal et al. further teaches wherein the input to the neural network is a stream of data (pg. 4 Section 3.5: “Meta-LSTM is a sequence to sequence model [23] that consists of an encoder RNN and a decoder RNN (see Figure4(a)). Validation perplexity of the first 10 epochs is provided as sequential input to the encoder, and the decoder is trained to predict the validation loss at epoch 40 (show figure). Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” teaches sequential stream of data is inputted to the Meta-LSTM (corresponds to the neural network)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of SEN (US 2019/0122140 A1).
Regarding Claim 4,
Rawal et al. teaches the device of claim 1.
Rawal et al. does not appear to explicitly teach wherein the topological structures comprise simplices.
However, SEN teaches wherein the topological structures comprise simplices (pg. 13 [0116] teaches topological structures comprise of k-dimensional simplices).
Rawal et al. and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by SEN to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 5,
Rawal et al. teaches the device of claim 1.
Rawal et al. does not appear to explicitly teach wherein the topological structures enclose cavities.
However, SEN teaches wherein the topological structures enclose cavities (pg. 15 [0125] teaches topological structures enclose cavities).
Rawal et al. and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by SEN to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 19,
Rawal et al. teaches the method of claim 14.
Rawal et al. does not appear to explicitly teach wherein the topological structures comprise simplices.
However, SEN teaches wherein the topological structures comprise simplices (pg. 13 [0116] teaches topological structures comprise of k-dimensional simplices).
Rawal et al. and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by SEN to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).
Regarding Claim 20,
Rawal et al. teaches the method of claim 14.
Rawal et al. does not appear to explicitly teach wherein the topological structures enclose cavities.
However, SEN teaches wherein the topological structures enclose cavities (pg. 15 [0125] teaches topological structures enclose cavities).
Rawal et al. and SEN are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by SEN to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “autonomously using proactive-retroactive learning method with self-organized cognitive algebraic neural network SCANN learning for arranging, forecasting (predictive), recommending (prescriptive) ranking/ordering information” (SEN pg. 19 [0168]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of Merity et al. (US 2018/0336453 A1).
Regarding Claim 12,
Rawal et al. teaches the device of claim 1.
Rawal et al. does not appear to explicitly teach wherein the device comprises a smart phone.
However, Merity et al. teaches wherein the device comprises a smart phone (pg. 2 [0019]: “a client device 110 may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone, or another suitable device. A client device 110 is configured to communicate via the network 125. In one embodiment, a client device 110 executes an application allowing a user of the client device 110 to interact with the system 140”).
Rawal et al. and Merity et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Merity et al. to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[allow] a user of the client device 110 to interact with the system 140” to access candidate RNN architectures that “perform well for given tasks” (Merity et al. pg. 2 [0019] & pg. 5 [0057]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of Ludermir et al. (“An Optimization Methodology for Neural Network Weights and Architectures”).
Regarding Claim 16,
Rawal et al. teaches the method of claim 14.
Rawal et al. does not appear to explicitly teach wherein: the training set further comprises a plurality of input vectors each corresponding to a respective of the plurality of representations; and training the neural network comprises training the neural network using each of the plurality of representations as a target answer vector.
However, Ludermir et al. teaches wherein: the training set further comprises a plurality of input vectors each corresponding to a respective of the plurality of representations; and training the neural network comprises training the neural network using each of the plurality of representations as a target answer vector (Algorithm 1 and pg. 1454 Section A: “Each solution is composed of two vectors: C, containing a set of bits which represent the network topology, and W, containing real numbers which represent the network weights” teach training a neural network in multiple iterations with a training set that comprises of input vectors corresponding to solutions, which are representations of neural network topology; Algorithm 1 teaches that training of the neural network in multiple iterations requires selection of a “best” solution, which corresponds to target answer vector that represents topology).
Rawal et al. and Ludermir et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Ludermir et al. to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “the proposed methodology performed a better exploration in the architecture search space than the remaining approaches, generating a larger number of topologies” (Ludermir et al. pg. 1458 first full paragraph).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of Cai et al. (“Path-Level Network Transformation for Efficient Architecture Search”).
Regarding Claim 11,
Rawal et al. teaches the device of claim 1.
Rawal et al. does not appear to explicitly teach wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network.
However, Cai et al. teaches wherein the representations of topological structures represents the occurrence of the topological structures without specifying where the patterns of activity arise in the source neural network (pg. 5 second paragraph: “In this work, as the input architecture now has a tree-structured topology that cannot be easily specified with a sequence of tokens,...we propose to use a tree-structured LSTM” and pg. 5 last paragraph: “For a node that has only one leaf child node, the meta-controller chooses a merge scheme from {add; concatenation; none}. When add or concatenation is chosen, the meta-controller further chooses the number of branches and then the network is transformed accordingly, which makes the node have multiple child nodes now (Figure 5a). When none is chosen, nothing is done and the meta-controller will not make such decision on that node again” teach representation of topological structures in the form of a tree-structured LSTM wherein the occurrence of the topological structures is represented through “add” or “concatenation” operators (compared to the “none” operator), and the “add” or “concatenation” operations affect the topological structure but these operations do not specify where patterns of activity arise the source recurrent neural network).
Rawal et al. and Cai et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Cai et al. to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “path-level network transformation operations as an extension to current function-preserving network transformation operations to enable the architecture search methods to perform not only layer-level architecture modifications but also path-level topology modifications in a neural network” (Cai et al. pg. 8 last paragraph).
Regarding Claim 23,
Rawal et al. teaches the method of claim 14.
Rawal et al. does not appear to explicitly teach wherein each of the plurality of representations of topological structures represents the occurrence of a particular of the topological structures without specifying where the pattern of activity of that particular topological structure arises in the source recurrent neural network.
However, Cai et al. teaches wherein each of the plurality of representations of topological structures represents the occurrence of a particular of the topological structures without specifying where the pattern of activity of that particular topological structure arises in the source recurrent neural network (pg. 5 second paragraph: “In this work, as the input architecture now has a tree-structured topology that cannot be easily specified with a sequence of tokens,...we propose to use a tree-structured LSTM” and pg. 5 last paragraph: “For a node that has only one leaf child node, the meta-controller chooses a merge scheme from {add; concatenation; none}. When add or concatenation is chosen, the meta-controller further chooses the number of branches and then the network is transformed accordingly, which makes the node have multiple child nodes now (Figure 5a). When none is chosen, nothing is done and the meta-controller will not make such decision on that node again” teach representation of topological structures in the form of a tree-structured LSTM wherein the occurrence of the topological structures is represented through “add” or “concatenation” operators (compared to the “none” operator), and the “add” or “concatenation” operations affect the topological structure but these operations do not specify where patterns of activity arise the source recurrent neural network).
Rawal et al. and Cai et al. are analogous art to the claimed invention because they are directed to data analysis based on topological structures.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Cai et al. to the disclosed invention of Rawal et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “path-level network transformation operations as an extension to current function-preserving network transformation operations to enable the architecture search methods to perform not only layer-level architecture modifications but also path-level topology modifications in a neural network” (Cai et al. pg. 8 last paragraph).

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of EL-YANIV et al. (US 2018/0157973 A1).
Regarding Claim 3,
Rawal et al. teaches the device of claim 1.
Rawal et al. does not appear to explicitly teach further comprising: an actuator coupled with the neural network to receive the responsive output from the neural network and act upon a real or virtual environment; a sensor configured to measure a characteristic of the environment; and a reinforcement learning module configured to interpret the measurements received from the sensor and provide a reward, a regret, or both a reward and a regret to the neural network, wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions.
However, EL-YANIV et al. teaches further comprising: an actuator coupled with the neural network to receive the responsive output from the neural network and act upon a real or virtual environment; a sensor configured to measure a characteristic of the environment (pg. 6 [0056]: “at least one hardware processor 101 receives data documenting a plurality of actions of an actuator performing a target task in a plurality of initial iteration...Optionally, the target task comprises instructing at least one controller 103a and/or 103b to perform one or more of an identified set of controller actions. Examples of actions and controller actions are displacing a vehicle's steering to a certain angle relative to an identified origin and applying force to a vehicle's decelerator or accelerator. Optionally the data comprises a plurality of sensor output values and a plurality of controller actions instructed by the actuator to perform the target task. Examples of sensor output values are an image captured by a camera and a distance value measured by a proximity sensor” teaches that the actuator acts on in a real environment (also see pg. 1 [0005]-[0006]) and that a sensor measures the characteristics of the environment by capturing images and measuring proximity; pg. 2 [0016] “Using a preliminary feature dataset may accelerate a training process of the neural network dataset, and using information gathered while calculating the neural network dataset in training the reward neural network and in updating the neural network dataset my further accelerate these two processes and increase accuracy of a performance of a robot using a resulting neural network datasets” and pg. 2 [0017]: “the robotic actuator performs the target task according to the updated neural network dataset” teach the robot actuator receives neural network dataset (output) from the neural network wherein the neural network is coupled with the robot actuator; also see pg. 6 [0055]); 
and a reinforcement learning module configured to interpret the measurements received from the sensor and provide a reward, a regret, or both a reward and a regret to the neural network, wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions (pg. 6 [0058]: “presents the at least one sensor output value to the instructor on at least one visual display 106, and receives from the instructor via at least one input device 105 the score given by the instructor to the world state. Optionally, at least one hardware processor 101 creates a mapping between the world state and the score. Optionally, each of the plurality of scores is a value selected from the group consisting of -1 and 1. In such embodiments, a value of -1 denotes the lowest possible reward and 1 denotes the highest possible reward. Using only two possible reward scores may simplify the instructor's interaction with the robot, and thus may simplify a training process. Next, in 304, at least one hardware processor optionally calculates, using the plurality of scores, a reward neural network dataset having a second plurality of neural network parameters” and pg. 6-7 [0059]: “In some reinforcement learning methods at least one hardware processor 101, in each of the plurality of policy training iterations, may operate by receiving a training world state comprising a plurality of sensor output values from the one or more training sensors and instructing the at least one training controller to perform one or more actions according to the neural network dataset. The at least one hardware processor may learn an improved robot policy by updating at least some of the plurality of neural network parameters, having an aim of maximizing a long term accumulated reward value, accumulated over a certain period of time of the plurality of policy training iterations” teach reinforcement learning method, implemented by processor, receives and interprets measurement outputs from sensors and provides a reward to the neural network; pg. 5 [0044] & [0049] teach methods (comprise of modules) are implemented by processor (data processing apparatus) executing computer program instructions, thus rendering the reinforcement learning method to correspond to reinforcement learning module).
Rawal et al. and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by EL-YANIV et al. to the disclosed invention of Rawal et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).
Regarding Claim 8,
Rawal et al. teaches the device of claim 7.
Rawal et al. further teaches further comprising:...wherein the second neural network is trained to produce the respective approximations at least in part in response to the measured characteristic of the environment (pg. 1 fifth full paragraph: “A third contribution of this paper is to show that evolution of neural network architectures in general can be speeded up significantly by using an LSTM network to predict the performance of candidate neural networks. After training the candidate for a few epochs, such a Meta-LSTM network predicts what performance a fully trained network would have. That prediction can then be used as fitness for the candidate, speeding up evolution fourfold in these experiments” and pg. 4 Section 3.5: “Training data for these models is generated by fully training sample networks (i.e. until 40 epochs)” and pg. 5 Section 4.3: “The Meta-LSTM consists of two layers, 40 nodes each. To generate training data for it, 1000 samples from a preliminary node evolution experiment was obtained, representing a sampling of designs that evolution discovers. Each of these sample networks was trained for 40 epochs with the language modeling training set; the perplexity on the language modeling validation set was measured in the first 10 epochs, and at 40 epochs. The Meta-LSTM network was then trained to predict the perplexity at 40 epochs, given a sequence of perplexity during the first 10 epochs as input. A validation set of 500 further networks was used to decide when to stop training the Meta-LSTM, and its accuracy measured with another 500 networks” teach the Meta-LSTM network (corresponds to the neural network) is trained in multiple iterations, thus rendering the Meta-LSTM network produced from another training iteration to correspond to a second neural network, which is trained to generate predictions of the perplexity of candidate neural network model architectures (correspond to producing approximations of the representations of topological structures in the patterns of activity arising in the source recurrent neural network in response to the different inputs, see Figure 1) at least in part in response to “perplexity on the language modeling validation set...measured in the first 10 epochs”, which corresponds to measured characteristic of the environment).
Rawal et al. does not appear to explicitly teach an actuator coupled with the neural network to receive the responsive output from the neural network and act upon a real or virtual environment; and a sensor configured to measure a characteristic of the environment.
However, EL-YANIV et al. teaches an actuator coupled with the neural network to receive the responsive output from the neural network and act upon a real or virtual environment; and a sensor configured to measure a characteristic of the environment (pg. 6 [0056]: “at least one hardware processor 101 receives data documenting a plurality of actions of an actuator performing a target task in a plurality of initial iteration...Optionally, the target task comprises instructing at least one controller 103a and/or 103b to perform one or more of an identified set of controller actions. Examples of actions and controller actions are displacing a vehicle's steering to a certain angle relative to an identified origin and applying force to a vehicle's decelerator or accelerator. Optionally the data comprises a plurality of sensor output values and a plurality of controller actions instructed by the actuator to perform the target task. Examples of sensor output values are an image captured by a camera and a distance value measured by a proximity sensor” teaches that the actuator acts on in a real environment (also see pg. 1 [0005]-[0006]) and that a sensor measures the characteristics of the environment by capturing images and measuring proximity; pg. 2 [0016] “Using a preliminary feature dataset may accelerate a training process of the neural network dataset, and using information gathered while calculating the neural network dataset in training the reward neural network and in updating the neural network dataset my further accelerate these two processes and increase accuracy of a performance of a robot using a resulting neural network datasets” and pg. 2 [0017]: “the robotic actuator performs the target task according to the updated neural network dataset” teach the robot actuator receives neural network dataset (output) from the neural network wherein the neural network is coupled with the robot actuator; also see pg. 6 [0055]).
Rawal et al. and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by EL-YANIV et al. to the disclosed invention of Rawal et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).
Regarding Claim 9,
Rawal et al. in view of EL-YANIV et al. teaches the device of claim 8.
EL-YANIV et al. further teaches further comprising: a reinforcement learning module configured to interpret the measurements received from the sensor and provide a reward and/or a regret to the neural network, wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions (pg. 6 [0058]: “presents the at least one sensor output value to the instructor on at least one visual display 106, and receives from the instructor via at least one input device 105 the score given by the instructor to the world state. Optionally, at least one hardware processor 101 creates a mapping between the world state and the score. Optionally, each of the plurality of scores is a value selected from the group consisting of -1 and 1. In such embodiments, a value of -1 denotes the lowest possible reward and 1 denotes the highest possible reward. Using only two possible reward scores may simplify the instructor's interaction with the robot, and thus may simplify a training process. Next, in 304, at least one hardware processor optionally calculates, using the plurality of scores, a reward neural network dataset having a second plurality of neural network parameters” and pg. 6-7 [0059]: “In some reinforcement learning methods at least one hardware processor 101, in each of the plurality of policy training iterations, may operate by receiving a training world state comprising a plurality of sensor output values from the one or more training sensors and instructing the at least one training controller to perform one or more actions according to the neural network dataset. The at least one hardware processor may learn an improved robot policy by updating at least some of the plurality of neural network parameters, having an aim of maximizing a long term accumulated reward value, accumulated over a certain period of time of the plurality of policy training iterations” teach reinforcement learning method, implemented by processor, receives and interprets measurement outputs from sensors and provides a reward to the neural network; pg. 5 [0044] & [0049] teach methods (comprise of modules) are implemented by processor (data processing apparatus) executing computer program instructions, thus rendering the reinforcement learning method to correspond to reinforcement learning module).
Rawal et al. and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by EL-YANIV et al. to the disclosed invention of Rawal et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (“From Nodes to Networks: Evolving Recurrent Neural Networks”) in view of Hermann et al. (US 2021/0110115 A1).
Regarding Claim 18,
Rawal et al.  teaches the method of claim 17. 
Rawal et al. does not appear to explicitly teach wherein: the training set further comprises a plurality of reward or regret values; and training the neural network comprises reinforcement learning.
However, Hermann et al. teaches wherein: the training set further comprises a plurality of reward or regret values; and training the neural network comprises reinforcement learning (pg. 3 [0039]: “The reinforcement learning training module trains the environment neural network module, the task neural network module, and the policy defining neural network module in response to reward data representing successful performance of the one or more tasks” teaches the training data includes reward data and the training of neural network comprises reinforcement learning; also see pg. 3 [0050] “The method includes training the computing system by reinforcement learning based on rewards defined by combinations of the first and second mode input data”).
Rawal et al. and EL-YANIV et al. are analogous art to the claimed invention because they are directed to data analysis based on neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by EL-YANIV et al. to the disclosed invention of Rawal et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to “simplify the instructor's interaction with the robot, and thus may simplify a training process” (EL-YANIV et al. pg. 6 [0058]).

Response to Arguments
Applicant’s arguments filed on 02/17/2022 with respect to the 35 U.S.C. 102 and 103 rejections made in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 02/17/2022 with respect to the 35 U.S.C. 112(b) rejection have been fully considered but they are not persuasive. Although previous grounds of 35 U.S.C. 112(b) rejection have been addressed by the amendments, new grounds of 35 U.S.C. 112(b) rejection have been necessitated by amendments, please see current Office Action for more information. Claims 1-12, 14-23, and 25 are pending and remain rejected under 35 U.S.C. 112(b).
Specifically, regarding amended claims 3 and 9, Applicant asserts that “[a]lthough it is disagreed with the rejections, as shown, claims 3, 9 have been amended to recite a "reinforcement learning module" that "is implemented by data processing apparatus executing computer program instructions." It is submitted that the explicit recital of implementation details and the well-understand characteristics of reinforcement learning suffice to address any concerns under 35 U.S.C. §l 12(b)” (Remarks, pg. 1). 
Examiner’s Response:
The Examiner respectfully disagrees. Claim 3 recites the amended limitation “a reinforcement learning module configured to interpret...wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions.” This limitation invokes 35 U.S.C. 112(f) claim limitation because it recites a generic placeholder (“a reinforcement learning module”) linked by a linking phrase (“configured to”) to the claimed function (“interpret...”) wherein the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation “wherein the reinforcement learning module is implemented by data processing apparatus executing computer program instructions” does not provide sufficient structure for the following reason: Specification [0212] discloses that the “data processing apparatus” that implements the “reinforcement learning module” can be a processor or computer, but the Specification does not describe the algorithm that performs the claimed function. See MPEP 2181(II)(B) (“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”). Claim 9 recites analogous features and is rejected for the same reason. Therefore, claims 3 and 9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125